

Exhibit 10.19

FIRST AMENDMENT TO OFFICE LEASE
This First Amendment to Office Lease (this "First Amendment") is entered into
effective as of the 27th day of October, 2014, by and between BXP 601 & 651
GATEWAY CENTER LP, a Delaware limited partnership, formerly known as GATEWAY
CENTER, LLC, a Delaware limited liability company ("Landlord"), and IMMUNE
DESIGN CORP., a Delaware corporation ("Tenant").


RECITALS


A.    Landlord and Tenant entered into that certain Office Lease dated November
21, 2013 (the "Original Lease"), whereby Landlord leased to Tenant and Tenant
leased from Landlord the premises located in the office building having an
address of 601 Gateway Boulevard (the “Building”) containing approximately 2,058
rentable square feet of space located on the tenth (10th) floor of the Building
and commonly known as Suite 1020, as further described in the Lease (the
“Original Premises”).


B.     The parties hereto wish to amend the Original Lease to (i) move the
Original Premises to Suite 250 in the Building, consisting of approximately
9,640 rentable square feet of space located on the second (2nd) floor of the
Building, as further described on Exhibit A attached hereto (the “New
Premises”), commencing on the New Premises Commencement Date (as defined in
Section 4 below), (ii) extend the Lease Term for a period of five (5) years
commencing on the New Premises Commencement Date, (iii) provide for the Base
Rent for the New Premises, commencing on the New Premises Commencement Date, as
further specified in Section 5, below, (iv) provide for a new Base Year for
Tenant’s Share, as further provided in Section 6, below, and (v) otherwise
revise the terms and conditions of the Original Lease as hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


AGREEMENT


1.    Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.


2.     Defined Terms. All capitalized terms used in this First Amendment that
are not defined herein shall have the meanings as defined in the Original Lease.


3.    Relocation and Surrender of Original Premises.


3.1    Relocation of Original Premises to New Premises. Effective as of the New
Premises Commencement Date (as that term is defined in Section 4 below), (a) the
Original Lease shall terminate and be of no further force or effect with respect
to the Original Premises only, and



S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN


-- 1 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL






--------------------------------------------------------------------------------



(b) Tenant shall lease from Landlord and Landlord shall lease to Tenant the New
Premises on the terms and conditions set forth in the Original Lease, as hereby
amended (the “Lease”). Consequently, effective upon the New Premises
Commencement Date, the New Premises shall be substituted for the Original
Premises and all references in the Lease to the “Premises” shall mean and refer
to the New Premises.


3.2    Surrender of Original Premises. Tenant hereby agrees to vacate the
Original Premises and surrender and deliver exclusive possession of the Original
Premises to Landlord on or before the New Premises Commencement Date in
accordance with the provisions of the Lease and thereafter, Tenant shall have no
further obligations with respect to the Original Premises except that Tenant
shall remain liable with respect to the period of its tenancy with respect to
the Original Premises prior to the New Premises Commencement Date for the
performance of all of its obligations under the Lease (including, without
limitation, Tenant's payment of reconciliation of Tenant's Share of Building
Direct Expenses with respect to the Original Premises). In the event that Tenant
retains possession of the Original Premises or any part thereof after the New
Premises Commencement Date and/or fails to surrender possession of the Original
Premises to Landlord in accordance with terms of the Original Lease, as hereby
amended, then the terms an conditions of the Lease, including without
limitation, Article 16 of the Lease, shall apply.


4.     New Premises Term. The term of Tenant's lease of the New Premises shall
commence on the date (the "New Premises Commencement Date") which is the
earliest to occur of (a) January 1, 2015, (b) the date upon which the
improvements to the New Premises are "Substantially Complete" (as defined in
Section 7.2 below), or (c) the date upon which Tenant first commences to conduct
business in the New Premises. Landlord and Tenant acknowledge that the Lease
Term for the Original Premises is scheduled to expire on January 31, 2018,
pursuant to the terms of the Lease. Notwithstanding anything to the contrary set
forth in the Lease, the Lease Term for the New Premises shall expire on (i) the
day immediately preceding the fifth (5th) anniversary of the New Premises
Commencement Date, if the New Premises Commencement Date falls on the first day
of a calendar month, or (ii) the last day of the month in which the fifth
(5th) anniversary of the New Premises Commencement Date occurs, if the New
Premises Commencement Date falls on any day other than the first day of a
calendar month, unless sooner terminated as provided in the Original Lease, as
amended by this First Amendment (the “New Premises Lease Expiration Date”). The
period of time beginning on the New Premises Commencement Date and ending on the
New Premises Lease Expiration Date shall be referred to herein as the “New
Premises Term.” Consequently, effective upon the New Premises Commencement Date,
all references in the Lease to the “Lease Term” shall mean and refer to the New
Premises Term.


5.    Base Rent. Notwithstanding anything to the contrary set forth in the
Lease, prior to the New Premises Commencement Date, Tenant shall continue to pay
Base Rent for the Original Premises in accordance with the terms of the Lease,
pro-rated for any fractional month prior to the New Premises Commencement Date
at a daily rate equal to 1/365 of the annual Base Rent for the Original
Premises. Commencing on the New Premises Commencement Date and continuing
thereafter throughout the remainder of the New Premises Term, Tenant shall pay
to



S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN


-- 2 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL






--------------------------------------------------------------------------------



Landlord monthly installments of Base Rent for the New Premises in accordance
with the following schedule:
Period During New
Premises Term
Annual Base Rent


Monthly Installment of Base Rent


New Premises Lease Year 1
$341,256.00
$28,438.00


New Premises Lease Year 2
$351,667.20
$29,305.60


New Premises Lease Year 3
$362,078.40
$30,173.20


New Premises Lease Year 4
$372,489.60
$31,040.80


New Premises Lease Year 5
$384,057.60
$32,004.80



For the avoidance of doubt, the “New Premises Lease Year 1” shall mean the
twelve-months beginning on (i) the New Premises Commencement Date if such date
falls on the first day of a calendar month, or (ii) the first day of the month
following the New Premises Commencement Date, if the New Premises Commencement
Date falls on any day other than the first day of a calendar month.
Notwithstanding the foregoing, Tenant shall pay the Year 1 Base Rent for the New
Premises beginning on the New Premises Commencement Date, pro-rated for any
fractional month on a daily basis at a rate per day equal to 1/365 of the first
annual Base Rent.


6.     Tenant's Share. Notwithstanding anything to the contrary set forth in the
Lease, prior to the New Premises Commencement Date Tenant shall continue to pay
Tenant’s Share of Building Direct Expenses in connection with the Original
Premises in accordance with the terms of Article 4 of the Lease. Commencing on
the New Premises Commencement Date, and continuing thereafter throughout the
remainder of the New Premises Lease Term, Tenant shall pay Tenant’s Share of
Building Direct Expenses in connection with the New Premises in accordance with
the terms of Article 4 of the Lease; provided, however, for purposes of
calculating Tenant’s Share of Building Direct Expenses which Tenant shall pay in
connection with the New Premises, (i) Tenant’s Share shall equal 4.4676%; and
(ii) the Base Year shall be the calendar year 2015.


7.    Condition of New Premises; New Tenant Improvements.


7.1    Except as specifically set forth in this First Amendment and in the
Tenant Work Letter attached hereto as Exhibit B (the "Tenant Work Letter"),
Tenant shall accept the New Premises in its presently existing "as-is" condition
and Landlord shall not be obligated to provide or pay for any improvement work
or services related to the improvement of the New Premises. Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the New Premises, the
Building or the Project or with respect to the suitability of any of the
foregoing for the conduct of Tenant's business,



S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN


-- 3 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL






--------------------------------------------------------------------------------



except as specifically set forth in this Lease and the Tenant Work Letter. The
commencement of business operations from the New Premises by Tenant shall
presumptively establish that the Premises and the Building were at such time in
good and sanitary order, condition and repair; provided, however, that if Tenant
commences business operations in the New Premises prior to Substantial
Completion, Landlord shall still be obligated to cause Contractor to complete
the “punch list” items. Notwithstanding the foregoing, Landlord represents and
warrants to Tenant than, as of the New Premises Commencement Date, the
electrical, mechanical (including, without limitation, the HVAC as defined in
Section 6.1 of the Lease) and plumbing utilities serving the New Premises shall
be in good working condition and repair.


7.2    The New Premises shall be delivered to Tenant when the Tenant
Improvements to the New Premises are "Substantially Complete." As used herein,
the term "Substantially Complete" shall mean the date that the construction of
the Tenant Improvements is sufficiently complete so that Tenant can legally
occupy and utilize the New Premises for the normal conduct of its business,
subject only to minor "punch list" items, the completion of which will not
materially affect Tenant's use and occupancy of the New Premises. Landlord shall
cause Contractor to complete the “punch list” items.


7.3    Early Occupancy; Interference with New Tenant Improvements. Landlord has
agreed to give Tenant occupancy of the New Premises ten (10) days prior to
Substantial Completion of the New Tenant Improvements so that Tenant may install
its furniture, fixtures and equipment and perform its data and equipment cabling
prior to the New Premises Commencement Date. However, Tenant hereby acknowledges
and agrees that, should Landlord determine that Tenant's presence in the New
Premises interferes with Landlord's timely Substantial Completion of the New
Tenant Improvements, Landlord may demand that Tenant vacate the Premises until
the New Tenant Improvements are Substantially Completed and Tenant shall
promptly comply with this demand. Such occupancy shall not be considered
“conducting business” under Section 4.


8.     Option Term. Section 2.2.1 of the Original Lease is hereby amended so as
to provide for Tenant to have an option to extend the Lease Term for an Option
Term of five (5) years (rather than three (3) years) following the New Premises
Lease Expiration Date. Section 2.2.2 of the Original Lease is hereby amended by
deleting the words “not less than one hundred eighty (180) days prior to the
expiration of the Lease Term” in the second and third lines thereof and
replacing them with the words “not earlier than twelve (12) months prior to the
New Premises Lease Expiration Date, and not later than nine (9) months prior to
the New Premises Lease Expiration Date”, and Tenant shall otherwise continue to
have the right to exercise the Option to extend the Lease Term for a period of
five (5) years in accordance with Section 2.2 of the Lease, as amended hereby.
    
9.    Modification of Letter of Credit.    


9.1    New Letter of Credit.    Landlord and Tenant acknowledge that in
accordance with the terms of Article 21 of the Lease, Tenant previously
delivered to Landlord a letter of credit (the “Prior L-C”) in the amount of
Thirty Five Thousand Five Hundred and 50/100



S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN


-- 4 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL






--------------------------------------------------------------------------------



Dollars ($35,500.50) (the “L-C Amount”) as security for the faithful performance
by Tenant of the terms, covenants and conditions of the Lease. Notwithstanding
the foregoing or any contrary provision of the Lease, Landlord and Tenant agree
that, in connection with this First Amendment, the L-C Amount required under the
Lease is hereby amended to equal One Hundred Twenty Thousand Six Hundred
Ninety-Two and 80/100 Dollars ($120,692.80) (the “Amendment L-C Amount”).
Accordingly, concurrently with Tenant’s execution of this First Amendment,
Tenant shall deliver to Landlord a replacement or amendment L-C in the form
required by the terms of Article 21 of the Lease, in an amount equal to the
Amendment L-C Amount. Upon Tenant’s request and after Tenant’s delivery of a
replacement L-C in connection with the foregoing, Landlord agrees to return the
Prior L-C to Tenant. In connection with the foregoing, Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, or any successor
statute.


9.2    Reduction of L-C Amount. Landlord and Tenant hereby acknowledge and agree
that Section 21.7 of the Lease, which provides that the amount of the L-C be
reduced annually throughout the Lease Term, shall be null and void and of no
further force or effect, and, instead, the Amendment L-C Amount shall be reduced
throughout the New Premises Term in accordance with the schedule set forth in
Sections 9.2.1 through 9.2.2 below, provided that Tenant tenders to Landlord a
replacement L-C or a certificate of amendment to the existing L-C, conforming in
all aspects to the requirements of Article 21 of the Lease, in the amount of the
applicable L-C amount as of the effective date of any such reduction hereunder;
and provided further, that the following conditions are satisfied in Landlord’s
discretion as of the effective date of any such reduction hereunder, Tenant (i)
has at least Twenty Million and No/100 Dollars ($20,000,000.00) cash on its
balance sheet, (ii) is not in monetary or material non-monetary default beyond
any applicable notice and cure period under the Lease, and (iii) has provided
written notice to Landlord requesting a reduction in the amount of the L-C in
accordance with the requirements set forth above (the “L-C Reduction Notice”),
then the L-C Amount shall be reduced in accordance with the schedule below. Upon
Tenant’s request and after Tenant’s delivery of a replacement L-C in connection
with the foregoing, Landlord agrees to return the Prior L-C to Tenant.


9.2.1    From and after Month 37 of the New Premises Term, the then-current L-C
Amount shall be decreased to Ninety Thousand Five Hundred Nineteen and 60/100
Dollars ($90,519.60).


9.2.2    From and after Month 49 of the New Premises Term, the then-current L-C
Amount shall be decreased to Sixty Thousand Three Hundred Forty-Six and 40/100
Dollars ($60,346.40).


10.    Parking.    Section 29.18 of the Original Lease is hereby amended by
deleting the words “seven (7)” in the first line thereof and replacing them with
the words “thirty (30)” and Tenant shall otherwise continue to have the rights
to parking in accordance with Section 29.18 of the Lease, as amended hereby.



S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN


-- 5 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL






--------------------------------------------------------------------------------



11.    Authority. If Tenant is a corporation, trust, limited liability company
or partnership, each individual executing this First Amendment on behalf of
Tenant hereby represents and warrants that Tenant is a duly formed and existing
entity qualified to do business in California and that Tenant has full right and
authority to execute and deliver this First Amendment and that each person
signing on behalf of Tenant is authorized to do so. In such event, Tenant shall,
within ten (10) days after execution of this First Amendment.
12.    Tenant Representations.     Tenant represents and warrants to Landlord
that Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Lease or in the Original Premises and no other person, firm or
entity has any right, title or interest in the Lease or in the Original Premises
through Tenant.
13.    Real Estate Brokers. Landlord and Tenant hereby warrant to each other
that they have had no dealings with any real estate broker or agent except for
CRESA (“Tenant’s Broker”) and Cassidy Turley (“Landlord’s Broker”) in connection
with the negotiation of this First Amendment, and that they know of no real
estate broker or agent other than Tenant’s Broker and Landlord’s Broker who is
entitled to a commission in connection with this First Amendment. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent other than Tenant’s Broker and Landlord’s Broker, occurring by,
through, or under the indemnifying party. The terms of this Section 13 shall
survive the expiration or earlier termination of the Lease.


14.    Disclosure. Pursuant to California Civil Code Section 1938, Landlord
hereby notifies Tenant that as of the date of this First Amendment, the New
Premises has not undergone inspection by a “Certified Access Specialist” to
determine whether the New Premises meet all applicable construction-related
accessibility standards under California Civil Code Section 55.53.


15.    Counterparts. This First Amendment may be executed in counterparts with
the same effect as if both parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
agreement.
16.    No Change. Except as set forth herein, all of the terms and conditions of
the Lease remain unchanged and in full force and effect.


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
    



S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN


-- 6 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the day and date first written above.
"Landlord":


BXP 601 & 651 GATEWAY CENTER LP,
a Delaware limited partnership


BY: BXP CALIFORNIA GP LLC,
a Delaware limited liability company,
its general partner


BY: BOSTON PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


BY: BOSTON PROPERTIES, INC.,
a Delaware corporation,
its general partner


BY: /s/ Rod C. Diehl
Name: ROD C. DIEHL
Title: SENIOR VICE PRESIDENT, LEASING
   






“Tenant":


IMMUNE DESIGN CORP.,
a Delaware corporation
By: /s/ Carlos Paya
     Name: CARLOS PAYA
     Title: CEO
By: /s/ Stephen R. Brady
     Name: STEPHEN R. BRADY
     Title: CHIEF BUSINESS OFFICER
 






S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN


-- 7 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL






--------------------------------------------------------------------------------




EXHIBIT A
601 GATEWAY
OUTLINE OF NEW PREMISES




[newpremises.jpg]



















S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN
EXHIBIT A
-- 1 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL




--------------------------------------------------------------------------------




EXHIBIT B
601 GATEWAY BOULEVARD
TENANT WORK LETTER
Landlord and Tenant acknowledge that Tenant intends to remodel the New Premises
following execution of this First Amendment, and that all such Tenant
Improvements shall be subject to the provisions of this Tenant Work Letter.
SECTION 1
TENANT IMPROVEMENTS
1.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
not to exceed Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) for
the costs relating to the remodel, design and construction of interior
improvements and architectural/engineering services to the New Premises deemed
necessary or useful by Tenant (the “Tenant Improvements”). As part of the Tenant
Improvements and without limiting its other design and construction activities
with the Tenant Improvement Allowance, Tenant shall, with funds from the Tenant
Improvement Allowance, construct the demising wall(s) shown on Exhibit A in
accordance with building standards (the “Demising Wall”). In no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Tenant Improvement Allowance. In the event
that the Tenant Improvement Allowance is not fully utilized by Tenant by the one
year anniversary of the date of this First Amendment, then such unused amounts
shall revert to Landlord, and Tenant shall have no further rights with respect
thereto. Any Tenant Improvements that require the use of Building risers,
raceways, shafts and/or conduits, shall be subject to Landlord’s reasonable
rules, regulations, and restrictions, including the requirement that any cabling
vendor must be selected from a list provided by Landlord, and that the amount
and location of any such cabling must be approved by Landlord. All Tenant
Improvements for which the Tenant Improvement Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease; provided,
however, Landlord may, by written notice to Tenant prior to the end of the Lease
Term, or given following any earlier termination of this Lease, require Tenant,
at Tenant’s expense, to remove any Tenant Improvements and to repair any damage
to the New Premises and Building caused by such removal and return the affected
portion of the New Premises to a condition consistent with their condition
existing prior to the installment of such Tenant Improvements.
1.2    Disbursement of the Tenant Improvement Allowance.
1.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN
EXHIBIT B
-- 1 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL




--------------------------------------------------------------------------------




1.2.1.1    Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Tenant Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Tenant Work Letter,
not exceed an aggregate amount equal to Thirty-Three Thousand Seven Hundred
Forty and No/100 Dollars ($33,740.00), and payment of the fees incurred by, and
the cost of documents and materials supplied by, Landlord and Landlord’s
consultants in connection with the preparation and review of the “Construction
Drawings,” as that term is defined in Section 2.1 of this Tenant Work Letter;
1.2.1.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
1.2.1.3    The cost of construction, installation and completion of the Tenant
Improvements, including, without limitation, the Demising Wall, glass entrance
doors, reception area, office remodeling, soundproofing, testing and inspection
costs, freight elevator usage, hoisting and trash removal costs, painting,
carpeting and cleaning, and contractors’ fees and general conditions;
1.2.1.4    The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;
1.2.1.5    The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);
1.2.1.6    The cost of connection of the New Premises to the Building’s energy
management systems;
1.2.1.7    The cost of the “Coordination Fee,” as that term is defined in
Section 4.2.2 of this Tenant Work Letter;
1.2.1.8    Sales and use taxes and Title 24 fees; and
1.2.1.9    All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.
1.3    Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the New Premises
(collectively, the “Standard Improvement Package”), which Specifications shall
be supplied to Tenant by Landlord. The quality of Tenant Improvements shall be
equal to or of greater quality than the quality of the Specifications, provided
that the Tenant Improvements shall comply with certain Specifications as
designated by Landlord. Landlord may make changes to the Specifications for the
Standard Improvement Package from time to time.



S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN
EXHIBIT B
-- 2 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL




--------------------------------------------------------------------------------




SECTION 2
CONSTRUCTION DRAWINGS
2.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Landlord (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 2.1. Tenant
shall retain the engineering consultants designated by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life safety, and
sprinkler work in the New Premises, which work is not part of the Base Building.
The plans and drawings to be prepared by Architect and the Engineers hereunder
shall be known collectively as the “Construction Drawings.” All Construction
Drawings shall comply with the drawing format and specifications determined by
Landlord, and shall be subject to Landlord’s approval. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 2, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.
2.2    Final Space Plan. Tenant and the Architect shall prepare the final space
plan for Tenant Improvements in the New Premises (collectively, the “Final Space
Plan”), which Final Space Plan shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein, and shall deliver four (4) copies signed by Tenant of the
Final Space Plan to Landlord for Landlord’s approval.
2.3    Final Working Drawings. Tenant, the Architect and the Engineers shall
complete the architectural and engineering drawings for the New Premises, and
the final architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit two (2) copies
signed by Tenant of the same to Landlord for Landlord’s approval.
2.4    Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the Tenant
Improvements by Tenant. After approval by Landlord of the Final Working
Drawings, Tenant may submit the same to the appropriate municipal authorities
for all applicable building permits (the “Permits”). Tenant hereby agrees that
neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Tenant Improvements and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with

S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN
EXHIBIT B
-- 3 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL




--------------------------------------------------------------------------------




Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent may not be unreasonably withheld.
SECTION 3
CONSTRUCTION OF THE TENANT IMPROVEMENTS
3.1    Contractor. Landlord shall select a contractor (“Contractor”) to
construct the Tenant Improvements pursuant to the terms of this Section 3.1. On
or before Landlord’s approval of the Approved Working Drawings, Landlord shall
select three (3) qualified, licensed and reputable general contractors from a
list of general contractors supplied by Landlord (each a “Bidding Contractor,”
and, collectively, the “Bidding Contractors”), that shall bid on the
construction of the Tenant Improvements. Each of the Bidding Contractors shall
be notified in the bidding package, which shall be prepared by Landlord, of
(i) the time schedule for construction of the Tenant Improvements, and (ii) the
requirement that, unless Landlord otherwise requires, the selected Bidding
Contractor shall use the fire, life safety subcontractor designated by Landlord.
Tenant shall, within two (2) business days following the date upon which
Landlord delivers such bids to Tenant, select the Contractor from among the
Bidding Contractors that Landlord determines have (a) submitted qualified bids
which were consistent with the bid assumptions and directions, and (b) have
committed to Landlord’s time schedule for construction of the Tenant
Improvements.
3.2    Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the design and construction of the Tenant
Improvements (the “Cost Proposal”). Tenant shall approve and deliver the Cost
Proposal to Landlord within five (5) business days of the receipt of the same,
and upon receipt of the same by Landlord, Landlord shall be released by Tenant
to purchase the items set forth in the Cost Proposal and to commence the
construction relating to such items. The date by which Tenant must approve and
deliver the Cost Proposal to Landlord shall be known hereafter as the “Cost
Proposal Delivery Date”.
3.3    Construction of Tenant Improvements by Contractor under the Supervision
of Landlord.
3.3.1    Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Tenant Improvement Allowance. The Over-Allowance Amount shall be disbursed
by Landlord prior to the disbursement of any then remaining portion of the
Tenant Improvement Allowance, and such disbursement shall be pursuant to the
same procedure as the Tenant Improvement Allowance. In the event that, after the
Cost Proposal Delivery Date, any revisions, changes, or substitutions shall be
made to the Construction Drawings or the Tenant Improvements, any additional
costs which

S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN
EXHIBIT B
-- 4 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL




--------------------------------------------------------------------------------




arise in connection with such revisions, changes or substitutions or any other
additional costs shall be paid by Tenant to Landlord immediately upon Landlord’s
request as an addition to the Over-Allowance Amount.
3.3.2    Landlord’s Retention of Contractor. Landlord shall independently retain
Contractor, on behalf of Tenant, to construct the Tenant Improvements in
accordance with the Approved Working Drawings (subject to the following
sentence) and the Cost Proposal and Landlord shall supervise the construction by
Contractor, and Tenant shall pay a construction supervision and management fee
(the “Landlord Supervision Fee”) to Landlord in an amount equal to three percent
(3%) of the “hard” costs of constructing the Tenant Improvements (i.e., the cost
of constructing the Tenant Improvements less the fees paid to the Architect and
the Engineer). In the event of a conflict between the Approved Working Drawings
and Landlord’s construction rules and regulations, Landlord, in its sole and
absolute discretion, shall determine which shall prevail. Notwithstanding
anything set forth in this Tenant Work Letter to the contrary, construction of
the Tenant Improvements shall not commence until (a) Landlord has a fully
executed and delivered contract with Contractor for the construction of the
Tenant Improvements, (b) Tenant has procured and delivered to Landlord a copy of
all Permits, and (c) Tenant has delivered to Landlord the Over-Allowance Amount.
3.3.3    Contractor’s Warranties and Guaranties. Landlord hereby assigns to
Tenant all warranties and guaranties by Contractor relating to the Tenant
Improvements, and Tenant hereby waives all claims against Landlord relating to,
or arising out of the construction of, the Tenant Improvements.
3.3.4    Tenant’s Covenants. Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the New
Premises or in the Building. Within ten (10) days after completion of
construction of the Tenant Improvements, Tenant shall cause Contractor and
Architect to cause a Notice of Completion to be recorded in the office of the
County Recorder of the county in which the Building is located in accordance
with Section 3093 of the Civil Code of the State of California or any successor
statute and furnish a copy thereof to Landlord upon recordation, failing which,
Landlord may itself execute and file the same on behalf of Tenant as Tenant’s
agent for such purpose. In addition, within thirty (30) days following the
Substantial Completion of the New Premises, Tenant shall have prepared and
delivered to the Building two (2) copies signed by Tenant of the “as built”
plans and specifications (including all working drawings) for the Tenant
Improvements.
SECTION 4

MISCELLANEOUS
4.1    Tenant’s Representative. Tenant has designated Stephen Brady as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN
EXHIBIT B
-- 5 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL




--------------------------------------------------------------------------------




4.2    Landlord’s Representative. Landlord has designated Mr. Peter Back as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.
4.3    Tenant’s Agents. All contractors, subcontractors, laborers, materialmen,
and suppliers retained directly by Tenant shall be from a list of supplied by
Landlord and shall all be union labor in compliance with the then existing
master labor agreements.
4.4    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord’s sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence. In all instances where
Landlord is required to respond to Tenant, Landlord shall so respond within any
time periods specified herein or within a reasonable period, as determined given
the nature of Tenant’s request.
4.5    Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default as described in the Lease, or a
default by Tenant under this Tenant Work Letter, has occurred at any time on or
before the completion of the Tenant Improvements, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may cause contractor to cease the
construction of the Tenant Improvements, and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease.



S:\LEGAL\BP TENANTS\GATEWAY TENANTS\IMMUNE DESIGN
EXHIBIT B
-- 6 --
601 GATEWAY BLVD
IMMUNE DESIGN CORP
SF LEGAL


